               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HSI, INC.,                              :       Civil No. 4:19-CV-352
                                        :
       Plaintiff                        :
                                        :
v.                                      :       (Magistrate Judge Carlson)
                                        :
48 STATES TRANSPORT, LLC,               :
et al.,                                 :
                                        :
      Defendants                        :

                            MEMORANDUM ORDER

      I.     Statement of Facts and of the Case

      This vehicular accident case comes before us for resolution of a motion to

compel the deposition testimony of a non-party witness, John Anderson. (Doc. 42).

HSI seeks to compel Mr. Anderson’s testimony as part of a lawsuit in which HSI

alleges it purchased a 2015 Freightliner truck at part of its business in March of 2018,

paying $102,508.94 for this vehicle. (Doc. 1 ¶ 6). According to HSI, on May 4, 2018,

this truck was extensively damaged in an accident due to the negligence of a truck

driver employed by 48 States. (Id. ¶ 11-14). HSI alleges that this accident resulted

in some $42,000 in damage to its vehicle, and an additional lost revenue of $445,500

for the period from May 2018 through February 2019 when this vehicle was out of

commission. (Id. ¶ 19).


                                            1
      According to the plaintiff’s motion to compel, John Anderson, who was

employed by a company that transported vehicles for others, was the driver of the

plaintiff’s truck when it was struck by a vehicle belonging to 48 States. (Doc. 42 ¶

2). Therefore, HSI sought to obtain Anderson’s sworn account of this accident.

Towards that end, HSI served a subpoena upon Anderson at 143 Ely Street, Alliance,

Ohio, pursuant to Rule 45 of the Federal Rules of Civil Procedure. (Id., Exs. A and

B). That subpoena called upon Anderson, who is apparently an Ohio resident, to

travel to the plaintiff’s law office in Rosemont, Pennsylvania to testify on December

16, 2019. Rosemont, Pennsylvania is located in Eastern Pennsylvania and appears

to be more than 350 miles from Anderson’s residence in Alliance, Ohio.

      While we stand ready to try to assist the parties in endeavoring to secure the

testimony of Mr. Anderson, as discussed below, we believe that there are several

legal impediments which prevent us from enforcing this subpoena in its current

form. Therefore, we will deny this motion without prejudice to the parties attempting

to utilize other means to secure this testimony.

      II.    Discussion

      Several basic guiding principles inform our resolution of the instant discovery

dispute. At the outset, Rule 45 of the Federal Rules of Civil Procedure governs

subpoenas for non-party witnesses like Mr. Anderson. With respect to the territorial


                                          2
scope of a subpoena, Rule 45 provides the following:

      (c) Place of Compliance.
      (1) For a Trial, Hearing, or Deposition. A subpoena may command a
      person to attend a . . . deposition only as follows:
      (A) within 100 miles of where the person resides, is employed, or
      regularly transacts business in person[.]


Fed. R. Civ. P. 45(c)(1)(A).

      In this case, the subpoena served upon Mr. Anderson indicates that he resides

in Alliance, Ohio. HSI’s complaint suggests that Anderson worked for a “drive

away” company that transported vehicles for third parties which was also located in

Alliance, Ohio. (Doc. 1, Ex. C). Alliance, Ohio, in turn, is located some 350 miles

from Rosemont, Pennsylvania, the site of the deposition chosen by the parties in this

subpoena. Since it appears on the face of these pleadings that the location for the

deposition listed on this subpoena is not within 100 miles of where Mr. Anderson

resides, is employed, or regularly transacts business in person, we do not believe that

we could compel compliance with this subpoena in its current form. Instead, we

recommend that the parties re-issue a subpoena to Anderson scheduling this

deposition on a mutually convenient date and time at a location which falls within

100 miles of where Mr. Anderson resides, is employed, or regularly transacts

business in person and is, therefore, within the territorial reach of a subpoena under



                                          3
Rule 45. Should Mr. Anderson then fail to comply with this subpoena, the courts

could take action to enforce the subpoena.1

      An appropriate order follows.

      III.   Order

      AND NOW, this 2d day of January 2020, IT IS ORDERED that the Plaintiff’s

Motion to Compel (Doc. 42), is DENIED without prejudice.



                                              S/Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




1
  For the benefit of the parties we note that a request to compel compliance with a
Rule 45 subpoena that is served upon someone who resides in a remote location is
typically made in the court for the district where compliance is required, Rule
45(d)(1), although that court may upon a finding of exceptional circumstances
transfer the subpoena enforcement action to the issuing court. Rule 45(f).


                                         4
